Case 1:19-cv-00125-MSK Document 1 Filed 01/15/19 USDC Colorado Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-125

BLANCA ESTHER KARR KARR,

       Plaintiff,

v.

UNITED STATES CITIZENSHIP & IMMIGRATION SERVICES,

       Defendant.




                                 ORIGINAL COMPLAINT



To the Honorable Judge of this Court:

       Plaintiff, BLANCA ESTHER KARR-KARR, (“Plaintiff”) seeks review of the denial

of her application for adjustment of status (“Residency Application”), which was denied

based solely upon one question of law. Defendant did not deny the Residency

Application in the exercise of discretion. Plaintiff’s alien registration number is 206-584-

835. Plaintiff shows the Court the following:



                          I.      JURISDICTION AND VENUE.

       1.      This Court has jurisdiction pursuant to 28 USC § 1331 because this action

arises from the laws of the United States. The issue in this matter is whether Plaintiff is


Original Complaint                                                                   Page 1
Case 1:19-cv-00125-MSK Document 1 Filed 01/15/19 USDC Colorado Page 2 of 7




ineligible under 8 USC § 1182(a)(9)(B)(i)(II) from being granted adjustment of status

under 8 USC § 1255(a).

       2.     This Court may grant relief under 5 USC §§ 701 et seq. (Administrative

Procedures Act, hereinafter the “APA”); 28 USC §§ 1361 et seq. (Mandamus Act), 28

USC §§ 1651 et seq. (All Writs Act), and 28 USC §§ 2201 et seq. (Declaratory

Judgment Act).

       3.     The APA, in part, empowers the federal courts to “hold unlawful and set

aside agency actions, findings, and conclusions” that are (1) arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law, (2) in excess of statutory

jurisdiction, (3) without observance of procedure required by law, and (4) unsupported

by substantial evidence. (5 USC § 706).

       4.     Venue is proper under 28 USC § 1391(e)(1) because Defendant is an

agency of the United States, a substantial part of the events or omissions giving rise to

the claim occurred within the judicial district of this Court, Plaintiff resides within the

judicial district of this Court, and no real property is involved in this action.

       5.     The United States Citizenship & Immigration Services (“USCIS”) denied

Plaintiff’s Residency Application solely because of Defendant’s most-recent

interpretation of 8 USC § 1182(a)(9)(B)(i)(II).

       6.     The Defendant’s most-recent interpretation of 8 USC § 1182(a)(9)(B)(i)(II)

reverses the agency’s interpretation of that statutory provision which has been in place

for nearly 20 years.


Original Complaint                                                                      Page 2
Case 1:19-cv-00125-MSK Document 1 Filed 01/15/19 USDC Colorado Page 3 of 7




                                   II.     PARTIES.

      7.     Blanca Esther Karr Karr is a citizen of Mexico. She resides in Denver

County, Colorado.

      8.     The USCIS is an agency of the United States within the Department of

Homeland Security. The agency accepts and adjudicates applications for adjustment of

status under 8 USC § 1255(a).



                                    III.   FACTS.

      9.     On or about November 27, 2000, Plaintiff was lawfully admitted to the

United States as a nonimmigrant pursuant to a visa with an authorized period of stay

until May 28, 2001.

      10.    Plaintiff remained in the United States until sometime in 2005, when she

departed the United States.

      11.    Plaintiff returned to the United States on or about December 16, 2005

when she was inspected and admitted to the United States as a nonimmigrant worker.

      12.    Plaintiff has not departed the United States since that inspection and

admission.

      13.    On or about January 25, 2016, Plaintiff properly filed her Residency

Application with USCIS.

      14.    By the filing of her Residency Application, Plaintiff sought adjustment of

status to be admitted as a lawful permanent resident of the United States pursuant to 8

USC § 1255(a).
Original Complaint                                                                  Page 3
Case 1:19-cv-00125-MSK Document 1 Filed 01/15/19 USDC Colorado Page 4 of 7




       15.    At all times during the pendency of the Residency Application, Plaintiff

was eligible to receive an immigrant visa and was admissible to the United States for

permanent residence.

       16.    An immigrant visa was immediately available to Plaintiff at the time her

application was filed.

       17.    The USCIS approved the immigrant visa petition filed by Plaintiff’s United

States citizen daughter.

       18.    Plaintiff remains eligible for adjustment of status under 8 USC § 1255(a).

       19.    On or about October 19, 2016, the Denver Field Office of USCIS

examined Plaintiff on her Residency Application.

       20.    The Denver Field Office is located in Arapahoe County, Colorado.

       21.    On or about December 5, 2016, the USCIS denied the Residency

Application solely because the USCIS found Plaintiff to be ineligible under INA §

212(a)(9)(B) to be admitted as a lawful permanent resident under 8 USC § 1255(a).

       22.    Section 1182(a)(9)(B)(i) of the 8 USC states in relevant part

       In general.-Any alien (other than an alien lawfully admitted for permanent
       residence) who-
       ...
       (II) has been unlawfully present in the United States for one year or more,
       and who again seeks admission within 10 years of the date of such alien's
       departure or removal from the United States is inadmissible.

       23.    Plaintiff was unlawfully present in the United States for more than one

year, and she departed the United States in 2005.

       24.    In 2005, Plaintiff was inspected and lawfully admitted to the United States

Original Complaint                                                                   Page 4
Case 1:19-cv-00125-MSK Document 1 Filed 01/15/19 USDC Colorado Page 5 of 7




on a nonimmigrant work visa.

        25.      Through the filing of her Residency Application, Plaintiff sought admission

more than ten years after her departure from the United States.

        26.      Plaintiff is not ineligible under 8 USC § 1182(a)(9)(B)(i)(II).

        27.      Plaintiff did not seek and does not seek admission through her Residency

Application within ten years of the date of her departure.

        28.      Plaintiff has no impediment to adjustment of status under 8 USC §

1255(a).

        29.      Defendant denied the Residency Application by erroneously interpreting 8

USC § 1182(a)(9)(B)(i)(II) to require an alien to remain outside the United States for ten

years after the date of departure before the alien may seek admission under 8 USC §

1255(a).

        30.      Defendant’s erroneous interpretation of the statute erroneously changes a

ten-year period of ineligibility to a permanent ground of ineligibility.

        31.      Defendant’s erroneous interpretation of the statute is contrary to the plain

meaning of the statute and to Congress’ intent in creating a ten-year period of

ineligibility.

        32.      Plaintiff has exhausted all administrative remedies.

        33.      As stated in Defendant’s decision to deny the Residency Application, there

is no appeal from the decision.

        34.      Plaintiff is not in removal proceedings.

       35.  The decision to deny the Residency Application is a final agency decision.
Original Complaint                                                             Page 5
Case 1:19-cv-00125-MSK Document 1 Filed 01/15/19 USDC Colorado Page 6 of 7




                              IV.     INJURY TO PLAINTIFF.

        36.    Plaintiff has been unable to stabilize her life in the United States due to

Defendant’s erroneous and wrongful denial of her Residency Application.

        37.    Defendant has administered the USCIS’s interpretation of 8 USC §

1182(a)(9)(B) through ad hoc adjudication, unwritten policy, and not by regulation. The

lack of regulations regarding the provision of the statute and the atmosphere of

uncertainty regarding USCIS’s interpretation of 8 USC § 1182(a)(9)(B)(i)(II) have

thwarted the will and intent of Congress as articulated in various ameliorative statutes.

Because of a lack of published regulations by Defendant, USCIS denies applications

like those of Plaintiff based on the agency’s misinterpretation of 8 USC §

1182(a)(9)(B)(i)(II).



                              V.     GROUNDS FOR RELIEF.

        38.    Defendant unlawfully denied Plaintiff’s Residency Application alleging

statutory ineligibility, even though Plaintiff has established statutory and regulatory

eligibility.

        39.    Defendant’s actions with respect to Plaintiff are illegal, arbitrary, and

capricious.

        40.    Defendant’s denial of Plaintiff’s Residency Application has caused

unnecessary injury to Plaintiff and to her United States citizen daughter.

        41.    Plaintiff has exhausted all administrative remedies available and no

adequate remedy exists outside this action.
Original Complaint                                                                     Page 6
Case 1:19-cv-00125-MSK Document 1 Filed 01/15/19 USDC Colorado Page 7 of 7




                              VI.     PRAYER FOR RELIEF.

       WHERFORE, Plaintiff respectfully requests the Court to grant the following relief:

       a.     Assume jurisdiction over this cause;

       b.     Review the decision denying Plaintiff’s Residency Application;

       c.     Declare that Defendant’s actions regarding the Residency Application are

       illegal, arbitrary and capricious;

       d.     Hold unlawful and set aside Defendant’s actions, findings, and

       conclusions as to the Residency Application;

       e.     Enter judgment, ordering Defendant to re-adjudicate the Residency

       Application in accordance with applicable federal statute and regulation;

       f.     Award attorneys’ fees and costs to Plaintiff; and

       g.     Grant any other and further relief that this Court may deem fit and proper.


Respectfully submitted,


s/ Roy Petty
Roy Petty
ROY PETTY & ASSOCIATES, PLLC
8700 N Stemmons Fwy, Ste 101
Dallas, TX 75247
Tel: (214) 905-1420
Fax: (214) 905-2010
Email: roy@roypetty.com
Attorney for Plaintiff Blanca Esther Karr Karr




Original Complaint                                                                 Page 7
